Name: Council Regulation (EC) NoÃ 173/2005 of 24 January 2005 amending Regulation (EC) NoÃ 1260/1999 laying down general provisions on the Structural Funds concerning the extension of the duration of the PEACE programme and the granting of new commitment appropriations
 Type: Regulation
 Subject Matter: economic policy;  international security;  regions of EU Member States;  EU finance;  budget
 Date Published: nan

 2.2.2005 EN Official Journal of the European Union L 29/3 COUNCIL REGULATION (EC) No 173/2005 of 24 January 2005 amending Regulation (EC) No 1260/1999 laying down general provisions on the Structural Funds concerning the extension of the duration of the PEACE programme and the granting of new commitment appropriations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 161 thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), After consulting the Committee of the Regions, Whereas: (1) Article 7(4) of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (3) sets up a programme under Objective 1 in support of the peace process in Northern Ireland (PEACE) for a period of four years from 2000 to 2004, for the benefit of Northern Ireland and the border areas of Ireland. (2) The European Council held in Brussels on 17 and 18 June 2004 asked the Commission to study whether measures under the PEACE programme and the International Fund for Ireland could be aligned with those under the other Structural Funds programmes, which will end in 2006, to include the financial consequences thereof. (3) Consolidation of the peace process in Northern Ireland, to which the PEACE programme has made an original and essential contribution thus far, requires continuing financial support from the Community to the regions concerned and the extension of the PEACE programme for another two years. (4) Regulation (EC) No 1260/1999 should therefore be amended accordingly so as to extend the implementation of the PEACE programme by two years, coinciding with the programming period for the Structural Funds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1260/1999 is hereby amended as follows: 1. the first subparagraph of Article 7(4) shall be replaced by the following: 4. Under Objective 1, a PEACE programme in support of the peace process in Northern Ireland shall be established for the years 2000 to 2006 for the benefit of Northern Ireland and the border areas in Ireland.; 2. Annex I shall be replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2005. For the Council The President F. BODEN (1) Assent given on 11 January 2005 (not yet published in the Official Journal). (2) Opinion delivered on 16 December 2004 (not yet published in the Official Journal). (3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1105/2003 (OJ L 158, 27.6.2003, p. 3). ANNEX ANNEX I STRUCTURAL FUNDS Annual breakdown of commitment appropriations for 2000 to 2006 (referred to in Article 7(1)) (EUR million, 1999 prices) 2000 2001 2002 2003 2004 2005 2006 29 430 28 840 28 250 27 670 27 080 27 120 26 660